Citation Nr: 0006308	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for Posttraumatic Stress 
Disorder (PTSD).

2. Entitlement to a permanent and total disability evaluation 
for non-service 
connected pension purposes.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board also notes that this case was 
remanded to the RO in August 1999 for further development in 
the form of obtaining VA Medical Center Records.  Those 
records having been obtained, the Board can proceed with 
adjudication of the veteran's claims.


FINDINGS OF FACT

1. The veteran has not submitted an opinion linking a service 
stressor to his current 
diagnosis of PTSD. 

2. The veteran's disabilities are not productive of total 
disability and are not 
sufficient to render the average person unable to secure 
substantially gainful employment.  

3. The veteran's disabilities do not preclude him from 
engaging in substantially 
gainful employment, consistent with his age, education and 
occupational history.


CONCLUSION OF LAW

1. The veteran's claim of entitlement to service connection 
for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2. The requirements for a permanent and total rating for 
pension purposes have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 and 
Supp. 1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131.  In making a claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a service connection claim of PTSD to be well 
grounded, there must be competent evidence: i) of a medical 
diagnosis of PTSD ii) lay evidence of an inservice stressor 
and; iii) of a nexus between the service stressor and PTSD.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

The Board notes initially that the veteran was diagnosed with 
PTSD on VA examination dated May 1997.  The examiner found 
that while the veteran did have PTSD, the precipatory events 
were unclear and the symptoms were vague.  The record does 
not contain another diagnosis of PTSD.  The Board also 
considered medical records dated March 1997 through July 1999 
obtained upon remand from the VA Medical Center, but notes 
that the veteran was not diagnosed with PTSD during that time 
and did not provide information regarding stressors in those 
records.

The Board also notes that the veteran himself is unsure what 
caused his PTSD.  In correspondence dated December 1997, he 
stated that he felt most of his mental illness was a result 
of a "murder"(sic) he committed and was incarcerated for, 
although some of his depression, etc. could be traced to his 
Vietnam experience.  On the PTSD questionnaire submitted at 
that same time, the veteran indicated that he was involved in 
mortar and sniper attacks and that he engaged the enemy while 
a convoy guard.  However, the veteran does not report any 
specific details of any incidents or that the incidents were 
particularly stressful.

Therefore, after careful review of the claims file, it is the 
decision of the Board that the veteran's claim of entitlement 
to service connection for PTSD is not well grounded.  There 
is no competent medical evidence of record that the veteran's 
diagnosis of PTSD has been linked to his active service.  In 
fact, the only diagnosis of record clearly finds that the 
precipatory events were unclear.  The veteran has indicated 
that some of his depression is related to service.  However, 
the Board notes that where the determinative issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App.  134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the records does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
PTSD, his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App.  379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


II. Nonservice connected pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

38 C.F.R. § 3.301(c)(2) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits) but that "[o]rganic diseases and disabilities 
which are a secondary result of the chronic use of alcohol as 
a beverage, whether out of compulsion or otherwise, will not 
be considered of willful misconduct origin."  38 C.F.R. § 
3.301(c)(3) contains similar language applicable to drug 
abuse.  Therefore, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be considered as a disability for purposes 
of pension benefits.

In this case, the medical records show clearly and undeniably 
that the veteran's alcoholism is the principal reason for his 
dysfunction in the workplace.  Indeed, any low GAF score he 
has received has been associated with the problems stemming 
from his long term alcohol abuse

38 C.F.R. § 4.17 (1998) provides that prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  Also, 38 C.F.R. § 4.17a (1998) provides that 
"[a] permanent and total disability rating under the 
provisions of §§ 4.15, 4.16 and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when: (a) 
A veteran, regardless of employment status, also has 
innocently acquired 100 percent disability, or (b) Where 
unemployable, the veteran has other disabilities innocently 
acquired which meet the percentage requirements of §§ 4.16 
and 4.17 and would render, in the judgment of the rating 
agency, the average person unable to secure or follow a 
substantially gainful occupation."

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

The nonservice connected disabilities considered by the RO 
include PTSD and schizoaffective disorder.  The PTSD has been 
assigned a noncompensable evaluation, while the 
schizoaffective disorder has been assigned a 10 percent 
rating.  
The veteran thus has a combined 10 percent rating.  The 
relevant findings with respect to each disability are 
summarized below.

a. PTSD

The veteran's PTSD is rated under 38 C.F.R. § Part 4, 
Diagnostic Code 9411.  That code provides that a 
noncompensable evaluation is warranted where a mental 
condition has been formally diagnosed but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

Pertinent medical evidence here includes a VA examination 
conducted in May 1997 and VA outpatient medical records dated 
from March 1997 to July 1999.  At the VA examination, the 
veteran reported that the had witnessed some stressful events 
in service and that he had considerable problems relating 
both to a murder he had committed, along with time spent in 
jail for that crime.  The examiner found the veteran oriented 
times three with below average intelligence.  He could recall 
4 out of 7 objects immediately but none after three minutes.  
His abstraction ability was limited and he had auditory 
hallucinations.  He suffered from paranoia and social 
isolation and had no hobbies.  He also had an inappropriate 
giggle and poor eye contact.  He was diagnosed with PTSD of 
unclear etiology and assigned a Global Assessment of 
Functioning (GAF) score of 80, denoting transient and 
expectable reactions to psychosocial stressors.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (which VA has adopted at 38 C.F.R. § 4.125 (1999)).  
The outpatient records do not contain a diagnosis of PTSD or 
reference to complaint or treatment of symptoms related to 
PTSD.

It is the decision of the Board that the veteran's 
symptomatology does warrant an increase to a 10 percent 
evaluation in this matter.  The VA examination clearly 
described symptoms of memory loss, abstraction problems, 
social isolation and poor eye contact.  He also assigned the 
GAF score of 80.  As this score reflects transitory and 
expectable symptoms and the symptoms are listed, it seems 
clear that the veteran's symptomatology falls squarely within 
the 10 percent evaluation.

b. Schizoaffective Disorder

The veteran's schizoaffective disorder has been assigned a 10 
percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9211. A 10 percent evaluation is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is available where there is 
a demonstration of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events). See 38 C.F.R. § 4.130, Diagnostic Code 9211 (1999).

The medical evidence here consists of a May 1997 VA 
examination report and VA outpatient medical records from 
March 1997 to July 1999.  In May 1997, the examiner found the 
veteran to be oriented times three with decreased 
intelligence, decreased memory, decreased concentration and 
decreased abstraction ability.  The veteran also reported 
auditory hallucinations with paranoia and an inappropriate 
giggle.  He again was assigned a GAF score of 80.  VA 
outpatient medical records do not contain complaint, 
treatment or diagnosis of schizoaffective disorder.

It is the decision of the Board that the veteran's 
symptomatology is of the type contemplated by the 10 percent 
evaluation.  The veteran certainly has symptoms, but the 
examiner found the veteran to have slight impairment with 
transient and expectable reactions.  Therefore, the 10 
percent evaluation stands.

With respect to making an objective determination of total 
disability, in consideration of which the Board has taken the 
analyses set forth above bearing on the propriety of the 
currently assigned ratings (and combined rating) for the 
veteran's disabilities, the Board would, as noted above, 
point out that, when overall impairment is commensurate with 
a 100 percent rating in accordance with schedular criteria, a 
total rating on a schedular basis is warranted.  38 C.F.R. 
§ 3.340(a)(2).  In the alphabetized analyses set forth above, 
the Board has determined that the ratings currently assigned 
the veteran schizoaffective disorder is proper, but that a 10 
percent evaluation is warranted for the veteran's PTSD.  The 
veteran does not have a disability that is rated at 40 
percent.  Moreover, given the analyzes conducted by the Board 
above, the veteran is without sufficient additional 
disability to bring his combined rating to 70 percent or 
more, inasmuch as adding the veteran's noncompensable ratings 
only yields, in accordance with the principles codified at 
38 C.F.R. § 4.25, a combined rating of 20 percent.  Given the 
foregoing consideration, the veteran's disabilities are 
objectively determined not to be representative of total 
disability in accordance with 38 C.F.R. §§ 4.16 and 4.17.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability 
evaluation is not warranted.

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
though 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444 (1992), including consideration of a claimant's 
age, education and occupational history, and unusual physical 
and mental defects.  Such subjective standard made is created 
by 38 C.F.R. § 4.17 and § 3.321(b)(2) being read together.  
See Talley, supra.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education, and occupational background, the Boards notes 
that, according to the veteran's March 1997 application for 
pension, the veteran was born in 1947, that he completed 4 
years of college and that he last worked in 1980.  The Board 
notes here that the veteran's treating VA physician wrote in 
September 1999 that the veteran was 100 percent unemployable 
and that the veteran was totally and permanently unemployable 
and therefore, should not be expected to be able to hold any 
type of gainful employment in the future.  However the VA 
treatment records from this doctor show that the veteran's 
sole treatment has concerned various problems with alcohol 
intoxication and abuse. As mentioned above, alcohol abuse has 
been deemed willful misconduct, and it otherwise precludes 
granting payment of monetary benefits.  The Board further 
notes that the VA examinations are the only places where the 
veteran is diagnosed with either PTSD or schizoaffective 
disorder and these evaluations show much less severe 
symptomatology, suggesting that the veteran could work in 
certain circumstances.  Given the foregoing observations and 
in considering of the veteran's age and the manifestations of 
his ailments, the Board finds that the disabilities, 
considered in the context of a subjective standard of 
entitlement to the benefit sought, are not so incapacitating 
as to preclude substantially gainful employment.

Finally, the Board would point out that, inasmuch as the 
veteran, given the discussion above, does not meet the 
percentage standards for entitlement to pension under 
38 C.F.R. § 4.16(a), it has considered entitlement to pension 
in accordance with the extraschedular criteria codified at 
38 C.F.R. § 3.321(b)(2).  However, in light of the Boards' 
determination above that the veteran is not found to be 
unemployable by reason of factors including his age and 
occupational background, the provisions of 38 C.F.R. 
§ 3.321(b)(2) are not for application in resolving this 

aspect of the appeal.  Accordingly, entitlement to a 
permanent and total rating for pension purposes is denied. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to nonservice connected pension is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

